Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 21-26 are pending 
Claim 26 is withdrawn from examination as being drawn to a nonelected specie. 
Claims 21-25 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election with traverse of Group 1 (claims 21-25) and anti-GIP antibody as Specie 1a is following species in their response dated 05/12/2022 is acknowledged.
Applicants traverse the restriction requirement with the argument that the groups were examined together in the International phase, and that the examiner did not identify the specific art which separates them.
While acknowledging applicants arguments, it is noted that in the restriction requirement dated 04/06/2022,  . First the US examination is different from the International examination and the US restriction requirement stands on its own. 
Second, the examiner has established that there is no special technical feature uniting the two groups. An international application should relate to only one invention or, if there is more
than one invention, the inclusion of those inventions in one international application is
only permitted if all inventions are so linked as to form a single general inventive
concept (PCT Rule 13.1). With respect to a group of inventions claimed in an
international application, unity of invention exists only when there is a technical
relationship among the claimed inventions involving one or more of the same or
corresponding special technical features. The claims herein lack unity of invention under
PCT rule 13.1 and 13.2 since, under 37 CFR 1.475(a).
Where a group of inventions is claimed in an application, the requirement of unity
of invention shall be fulfilled only when there is a technical relationship among those
inventions involving one or more of the same or corresponding special technical
features. The expression "special technical features" shall mean those technical
features that define a contribution which each of the claimed inventions, considered as
a whole, makes over the prior art.
Group 1 is drawn to a method for improving cognitive function by administering a GIP function inhibitor to a subject whereas Group | is drawn to a method for evaluating or selecting a cognitive function improving agent with specific steps which are entirely different from the method of Group 2. The goal, steps to achieve the goal and the final outcome is completely different for the two methods (Group 1 and 2) Accordingly there is no same or corresponding special technical features unifying Groups | -2 and thereby they lack unity. As a result, no special technical features exist among the different groups. . In  conclusion, Groups 1-2 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept, and therefore, restriction for examination purposes as indicated is proper.
The election of specie requirement is withdrawn and the claims are examined to everything they encompass.
 Claim 26 is withdrawn from examination as being drawn to a nonelected specie. 
Claims 21-25 are under examination and the requirement for restriction is made final. Applicants timely traversed the restriction requirement in the reply filed on 05/12/2022

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/08/2019, 10/08/2020, 10/08/2020, 03/24/2021 and 03/24/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.
	Priority
This application is a U.S. National phase application under 35 U.S.C 371 of PCT application PCT/JP2017/046525, filed 12/26/2017, which claims benefit under Title 35 U.S.C 119 to Japanese patent application no. JP2016-251778 filed on 12/26/2016.   receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

This application contains sequence disclosures that are encompassed by the
definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1)
and (a)(2). However, this application fails to comply with the requirements of 37 CFR §
1.821 through 1.825 for the following reasons, there are amino acid sequences listed in
the specification that do not a sequence identifier, SEQ ID NO:. Note that (a) 37 CFR §
1.821(a) states that an unbranched sequence of four or more amino acids or an
unbranched sequence of ten or more nucleotides requires a sequence identifier. In case
these sequences are not in the current "Sequence Listing,” applicant must provide a substitute computer readable form (CRF) copy of a Sequence Listing which includes all
of the sequences that are present in the instant application and encompassed by these
rules, a substitute paper copy of that Sequence Listing, an amendment directing the
entry of that paper copy into the specification, and a statement that the content of the
paper and computer readable copies are the same and, where applicable, include no
new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or
1.825(d). The instant specification will also need to be amended so that it complies with
37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ
ID NO:) be made in the specification wherever a reference is made to that sequence.
Applicant is advised to review the entire text of the instant specification for
compliance with sequence rules.
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - Sequences appearing in the specification are not identified by
sequence identifiers in accordance with 37 CFR 1.821(d).
Required response — Applicant must provide:
e A substitute specification in compliance with 37 CFR 1.121(b)(8) and 1.125
inserting the required sequence identifiers, consisting of:
o A copy of the previously-submitted specification, with deletions shown with
strikethrough or brackets and insertions shown with underlining (marked-
up version);
o A copy of the amended specification without markings (clean version); and
o A statement that the substitute specification contains no new matter.
Claim Objections
Claim 21 is objected to because of the following informalities: “GIP” is an acronym which stands for “gastric inhibitory polypeptide” and needs to be spelled out in the claim, at least once in the first occurrence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 -25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 , first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP §2163(I)(A) which states: 
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
The instant claims are towards a method improving a cognitive function by  administering a GIP function inhibitor which include anti-GIP antibodies, GIP receptor antagonists and GIP secretion- or increase- suppressing agents. Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genera encompassed by the GIP function inhibitors or GIP secretion- or increase- suppressing agents. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004).
The claims are drawn quite broadly to a GIP function inhibitor or GIP secretion-
or increase- suppressing agent that only requires a function of improving cognitive function. The independent claim is not limited by a structure or particular protein, DNA,
RNA or chemical required for the inhibitor or agent. While the agent is limited to a
function of GIP secretion- or increase- suppression and improving cognitivein the
independent claim, and only dependent claim 25 further limits the agent to specific
agents, there is no specific structure that is required between the claimed agents. Thus,
to the extent that the claimed “inhibitor” or “agent” of claims 21 and 22 encompasses
any possible structure and any possible antibody, inhibitor or suppression agent with a
specific function improved cognitiveand fails to meet the written description
requirement. There is no structural requirement for the inhibitor or agent beyond
function and very broad generic limitations. The instantly claimed inhibitor or agent
reads on an impossibly large genera of proteins, DNA, RNA and chemicals that have to
meet the required function inhibiting GIP in any manner to produce the required effect.
Therefore, this claim language reads on any known and unknown or as of yet
undiscovered inhibitor, agent or antibody that possess these functional limitations only.
The instant specification only discloses generic GIP inhibitor and GIP secretion- or
increase- suppressing agent. Thus the claims are drawn to a genus of agents that are
merely defined by function and the instant specification, while disclosing few examples
of possible agents with no specific structure which fails to describe the full genera of all
the possible agents and antibodies that are encompassed by these claims.
A recent court decision, AobbVie Deutschland v. Janssen Biotech, CAFC 2013,
shows that proper written description must be met when claiming an antibody genus which is claimed only by their function. Even the disclosure of a large number of
antibodies does not support the written description if there are not a varied amount of
examples of a genus well represented.
To satisfy the written description requirement, a patent specification must
describe the claimed invention in sufficient detail that one skilled in the art can
reasonably conclude that the inventor had possession of the claimed invention. See,
e.g., Vas-Cath, Inc., v. Mazurka, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to
practice, reduction to drawings, or by disclosure of relevant, identifying characteristics,
i.e., structure or other physical and/or chemical properties, by functional characteristics
coupled with a known or disclosed correlation between function and structure, or by a
combination of such identifying characteristics, sufficient to show the applicant was in
possession of the claimed genus. A “representative number of species” means that the
species which are adequately described are representative of the entire genus. Thus,
when there is substantial variation within the genus, one must describe a sufficient
variety of species to reflect the variation within the genus. What constitutes a
"representative number" is an inverse function of the skill and knowledge in the art.
Satisfactory disclosure of a "representative number" depends on whether one of skill in
the art would recognize that the applicant was in possession of the necessary common
attributes or features of the elements possessed by the members of the genus in view
of the species disclosed. For inventions in an unpredictable art, adequate written
description of a genus which embraces widely variant species cannot be achieved since there is no disclosure of the specifically claimed inhibitors and agents. The instant
specification only discloses a limited amount of inhibitors and agents that does not
cover the breath of the claimed genera. Therefore, the instant specification only
provides a limited amount of inhibitors and agent of the claimed genus of possible
inhibitors and agents. There are no other examples in the instant specification that
support all of the possible inhibitors and agent with the required function.
Finally, note the decision in Amgen v. Sanofi 2017, where the Court supported
previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by
what it binds does not satisfy the written description requirement, stating that this would
allow patentees to “claim antibodies by describing something that is not the invention,
i.e., the antigen’.
Applicant has not described the claimed invention sufficiently to show they had
possession of the claimed inhibitors or agents. Here, applicants have not described a
reasonable number of members of the genus of compounds that have the functional
requirements of the claims, i.e. the required as starting materials for the claimed
methods since they have not establish an adequate structure/function correlation for the
claimed inhibitors and agents.
With the exception of the specifically disclosed inhibitors and agents in the
instant specification, the skilled artisan cannot envision these inhibitors and agents, and
therefore conception is not achieved until reduction to practice has occurred, regardless
of the complexity or simplicity of the method of isolation. Adequate written description
requires more than a mere statement that it is part of the invention and reference to a
potential method of isolating it. The product itself is required. See Fiers v. Revel, 25 AY UNIT! 1049 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AlA), first paragraph, because the specification, while being enabling for method for
improving a cognitivefunction wherein balance is improved by the administration of anti-GIP antibody or a squeeze or extract of common mushroom (Agaricus bisporus), does not reasonably
provide enablement for method for improving any cognitive function by
administering any GIP function inhibitor. The specification does not enable any person
skilled in the art to which it pertains, or with which it is most nearly connected, to make
and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require
undue experimentation include (1) the quantity of experimentation necessary, (2) the
amount of direction or guidance presented, (3) the presence or absence of working
examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative
skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the
breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
1. Breadth of the claims and nature of the claims- 
Claim 21 encompasses any GIP function inhibitor and claim 22 encompasses any GIP secretion- or increase- suppressing agent in a method of improving cognitive function in a subject. 
The nature of the invention is clinical medicine comprising  cognitive modulation with an agent for a disorder of the central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of the nervous system. The claim is equally unfettered by any limitation drawn to any means by which this claim method may be accomplished. Independent claim 21 is  a “single means’ claim in that it recites “GIP function inhibitor that improves any cognitive function.” The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held non enabling for the scope of the claim because the specification at most disclosed only those means known
to the inventors. In the instant case, the specification does provide working examples
using the anti-GIP antibody in GIP treated animals. Independent claim 21 covers all
possible inhibitors and agents known or unknown as long as they are capable of
inhibiting GIP in any manner, either direct inhibition of indirect inhibition where inhibition
occurs upstream or downstream of the GIP protein or pathway and producing an
improvement in cognitive function. Further, this claimed inhibitory agent
encompasses any possible future discoveries of any agents with the claimed function.
When claims depend on a recited property (improving cognitive function), a fact
situation comparable to Hyatt is possible, where the claim covers every conceivable
structure (means) for achieving the stated property (result) while the specification
discloses at most only those known to the inventor. See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). Therefore, the
specification fails to provide enough guidance for one skilled in the art on how to
practice the instant method, thereby requiring trial and error experimentation to identify
compounds meeting the functional limitations of the claims. The dependent claims
narrow the scope to antibodies and GIP receptor antagonists,  but still covers all possible agents and antibodies known or unknown as long as they are capable inhibiting GIP.
2. State of the prior art and unpredictability
The art does not provide compensatory teachings. The art teaches a limited
amount of possible agents to produce the required effect as discussed in the rejection
set forth below. See Thangthaeng et al., 2015 (IDS, 8/8/2019) which teaches improving
working memory by administering Agaricus bisporus. Therefore, the prior fails to teach many possible treatments and the GIP inhibitors are not well known or easily determined. There is still a lot of unknown in the art of what are all the possible agents and antibodies that are functionally capable of meeting the functional imitations of the instant claims and would still require undue experimentation to determine what these agents are. One of ordinary skill would also have to take into account what type of GIP
inhibitors would improve cognitive function and what is encompassed by what is
cognitive function. This would require undue experimentation. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
3. Working examples and Guidance provided 
Applicants provide examples with  anti-GIP antibody (Example 3) and with GIP secretion or a increase-suppressing agent (Example 4) specifically extract of the common mushroom Agaricus bisporus) . There is no data demonstrating the improvement in cognitive function with any of the GIP receptor antagonists claimed in claim 24 and also any other GIP secretion or a increase-suppressing agent.
4.Quantity of experimentation and conclusion
As set forth above, inadequate guidance is presented in the specification to
overcome the obstacles in practicing the claimed invention in its full scope. The test of
enablement is not whether any experimentation is necessary, but whether, if
experimentation is necessary, it is undue. Given the limited examples of limited
description of the claimed inhibitors and antibodies and the tremendous breath of scope
involving the instant claims, it would require undue experimentation for one of skill in the
art to practice the claimed invention in its full scope. Therefore, the specification fails to
provide enough guidance for one skilled in the art on how to practice the instant
method, thereby requiring trial and error experimentation to identify compounds meeting
the functional limitations of the claims. The general knowledge and level of skill in the
art do not supplement the omitted description because specific, not general, guidance is
what is needed.
Therefore, claims 21-22 are appropriately rejected under 112 written description and enablement requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 and 25 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Thangthaeng et al. (Nutr Rews., 2015, volume 35, pp.1079-1082) referenced in instant IDS date 08/08/2019
Instant claims are drawn to a method for improving cognitive function, comprising administering a GIP function inhibitor to a subject in need thereof.
Thangthaeng et al., discloses that  consumption of Agaricus bisporus  improves balance and working memory in an old rat, and the results of a behavior test performed after 8 weeks of consuming an Agaricus bisporus extract showed an improvement in working memory (WMREM) in a Morris water maze (fig. 3, page 1082, left column Para [0002]). 
Thangthaeng et al. does not specifically teach that the Agaricus bisporus extract has GIP function inhibitor activity, However this is the functional limitation of the agent and Thangthaeng et al. specifically discloses that this agent is used to improve cognitive function and disclose the active step of administering the agent to the patient for the method claimed. Accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims.
Thangthaeng et  al. fully anticipates instant claims 21-22 and 25.

Claims 21-22 and 25 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Mahmoud et al. (World J Pharmaceutical Sci., 2014, vol.2, (10) pages 1136-1145 (IDS dated 8/8/2019)
Instant claims are drawn to a method for improving cognitive function, comprising administering a GIP function inhibitor to a subject in need thereof.
Mahmoud et  al. discloses the potential for treating Alzheimer’s disease with an Agaricus bisporus extract, that imparting an Agaricus bisporus extract to an Alzheimer model animal (ALC13 administrated rat) resulted in a decrease in an oxidation stress marker and an increase in an anti-apoptosis factor (BDNF, Bcl-2) (tables 3-5, pp. 1140- 1141), and that the Agaricus bisporus extract improves memory and, like a BDNF or Bcl-2 inducer, is effective against Alzheimer's disease (Discussion).
Mahmoud et al. does not specifically teach that the Agaricus bisporus extract has GIP function inhibitor activity, However this is the functional limitation of the agent and Mahmoud et al. specifically discloses that this agent is used to improve congnitive function and disclose the active step of administering the agent to the patient for the method claimed. Accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims.
While the references above are silent on the mechanistic pathway in the instant claims, such as Agaricus bisporus being a GIP function inhibitor, the reference teach the required treatment to produce the required effect. Therefore, Agaricus bisporus will produce the same results as the instantly claimed method since one is practicing the active steps, administering the same treatment to the same patient population. MPEP 2145(Il) states: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”)
Therefore the method disclosed by Thangthaeng et  al. and Mahmoud  et  al. fully anticipates instant claims 21-22 and 25.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 and 25 of copending Application No. 16/471,730 (‘730)  in view of Thangthaeng et al., 2015 (IDS, 8/8/2019).  
‘730  claims a method of improving motion involved in equilibrium, balance ability and agility comprising administering a GIP function inhibitor to a subject which includes a squeeze or extract of common mushroom (Agaricus bisporus). ‘730 does not teach improving cognitive function  as in the instant claims. Thangthaeng teaches that squeeze or extract of common mushroom (Agaricus bisporus) improved bisporus  improves balance and working memory in an old rat, Therefore, one of ordinary skill in the art would find the ‘730 claims an obvious variant that the instant claims since the claimed method of treatment would also improves working memory, in view of Thangthaeng’ s teachings.
This is a provisional nonstatutory double patenting rejection.

Claims 21-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 25 and 28 of copending Application No. 16/471,798 (‘798)  in view of Thangthaeng et al., 2015 (IDS, 8/8/2019). 
‘798 claims a method of improving cognitive function comprising administering a GIP function inhibitor to a subject which includes a squeeze or extract of common mushroom(Agaricus bisporus). ‘798 does not teach improving cognitive function  as in the instant claims. Thangthaeng teaches that squeeze or extract of common mushroom (Agaricus bisporus) improved bisporus  improves balance and working memory in an old rat, Therefore, one of ordinary skill in the art would find the ‘730 claims an obvious variant that the instant claims since the claimed method of treatment would also improves working memory, in view of Thangthaeng’ s teachings.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 21-25 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629